Order entered September 20, 2017




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00539-CV

                        IN THE INTEREST OF A.R.M., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-09646

                                         ORDER
      Before the Court is appellant’s September 18, 2017 unopposed third motion to extend

time for filing brief. We GRANT the motion and ORDER the brief be filed no later than

September 25, 2017.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE